UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6239



ISIAH JAMES, JR.; MAURICE MACK,

                                           Plaintiffs - Appellants,

          versus


C. KELLY JACKSON, Solicitor’s Office of the
Third Judicial Circuit in his collective
individual and/or official capacities,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(CA-01-3981-13BD)


Submitted:   June 19, 2003                 Decided:   June 24, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isiah James, Jr., Maurice Mack, Appellants Pro Se.  John Evans
James, III, LEE, ERTER, WILSON, JAMES, HOLLER & SMITH, L.L.C.,
Sumter, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Isiah James and Maurice Mack appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on their 42 U.S.C. § 1983 (2000) complaint. We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.     See James v. Jackson,

No. CA-01-3981-13BD (D.S.C. Jan. 22, 2003).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2